PER CURIAM.
We agree with appellant that the trial court erred in failing to award permanent alimony. See Wagner v. Wagner, 383 So. 2d 987 (Fla. 4th DCA 1980). Because we believe that the award of permanent alimony may affect the resolution of the other financial issues decided by the trial court, we affirm the dissolution but remand this case to the trial court with directions that all financial issues be reconsidered. We decline to pass on the other issues raised on appeal because those issues will be subject to reconsideration by the trial court in view of our ruling on alimony. However, we agree with appellant that the trial court also erred in failing to make some award to her for attorney’s fees. The trial court may, in its discretion, determine the need for the presentation of additional evidence and arguments by the parties before entering judgment on remand. Upon remand the parties will be free to make application to the trial court for such a hearing.
ANSTEAD, LETTS and GUNTHER, JJ., concur.